Citation Nr: 1516221	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  10-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Appellant served from August 1974 to December 1974, and was in the Army Reserve until January 1990.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of an August 2009 decisional letter by the Department of Veterans Affairs (VA) Milwaukee Pension Center.

The Appellant was scheduled for a Travel Board hearing in September 2014, but he failed to appear.  He did not request that the hearing be rescheduled; therefore, his hearing request was deemed withdrawn at that time. 

In November 2014, a notice was sent to the Appellant indicating that he was on a list for a Travel Board hearing.  It appears that this notice was sent to the Appellant in error, as at no time since the September 2014 scheduled Travel Board hearing has the Appellant requested a hearing before a Veterans Law Judge.  As such, the previous determination that the Appellant failed to appear for his hearing stands, and the Appellant has been afforded the proper due process in this matter


FINDINGS OF FACT

1.  The Appellant served from August 30, 1974 to December 29, 1974, when he was honorably discharged to the Army Reserves with a total of 4 months and 0 days of service upon completion of MOS training.  He was discharged from the Ready Reserve in January 1990.

2.  The Appellant is not shown to have had active duty military, naval or air service.


CONCLUSION OF LAW

The criteria for recognition of the Appellant as having basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101(10), (24), 1521(j) (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.7, 3.303, 3.304, 3.314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On the issue of nonservice-connected pension, the provisions of the VCAA do not apply because the issue presented is solely of statutory and regulatory interpretation and the respective claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  VAOPGCPREC 5-2004 (June 23, 2004).

Nonservice-Connected Pension 

Under 38 U.S.C. § 1521(a), the Secretary shall pay pension "to each veteran of a period of war who meets [certain service requirements] and who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct."  Pursuant to 38 U.S.C. § 101(2), a "veteran" is a "person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  A veteran is entitled to pension benefits if he or she served in active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); see also 38 C.F.R. § 3.3 (2014).
The term "active military, naval, or air service" is defined as "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a) (2014).  "Active duty" is defined as "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C.A. § 101(21)(A); 38 C.F.R. § 3.6(c)(I).  The "Armed Forces" consist of the U.S. Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a), (b)(2014).  "Active duty for training" includes "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A).

As is relevant to this claim, VA currently recognizes the following as a period of war:  the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  See 38 C.F.R. § 3.2.

Under the applicable law, a "veteran" is an individual who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see also Harris v. West, 13 Vet. App. 509 (2000).

The threshold issue to initially address in a pension case is whether the Appellant has the requisite period of wartime service.  

The Appellant's DD Form 214 shows he served on active duty from August 30, 1974 to December 29, 1974, when he was given a discharge under honorable conditions, with a total of 4 months of service.  Therefore, the Appellant served during the wartime period of the Vietnam era for more than 90 days, establishing the basic criteria for wartime service.  38 C.F.R. § 3.3.

Nonetheless, in this case, additional provisions apply to establish the minimum service needed for nonservice-connected pension benefits.  As noted above, the Appellant's service is also covered by the provisions of 38 C.F.R. § 3.12a.  With regard to the requirement that is established under that regulation, the Appellant did not complete his term of active duty service.  38 C.F.R. § 3.12a.

The Board finds that the Appellant has not established the requisite minimum service for nonservice-connected pension benefits.  

The Board notes that the Appellant's DD Form 214 shows that he had no prior active service.  The Appellant was discharged from the Reserve on January 28, 1990.  A Personnel Exchange Information System (PIES) response in December 2010 indicated that the Appellant performed no active duty other than for training purposes.  The request for information regarding the Appellant ranged from August 30, 1974 to January 1, 1990, and PIES indicated that this period of service was active duty for training, with the Appellant enlisted in the Reserve since June 3, 1974.  As such the possibility that he met the requirement through another period of active duty service is precluded. 

Regulation provides that active duty for training and inactive duty for training are not considered 'active military, naval, or air service' unless the veteran was disabled from an injury or disease during active duty for training or injury during inactive duty for training.  38 C.F.R. § 3.6.  In this case, the record does not demonstrate that the Appellant was disabled from an injury or disease during active duty for training or injury during inactive duty for training; therefore, his Army Reserve service does not qualify him for nonservice-connected pension benefits.

The Appellant did not have active service which is necessary, in addition to the war time service criteria.  See supra 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.3(a), 3.6.

The Appellant was not discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); he was not discharged for a disability adjudged service-connected without presumptive provisions of law; at the time of discharge, he did not have a service-connected disability; and he does not currently have a compensable service-connected disability.

Accordingly, since the Appellant does not satisfy the threshold minimum active duty service requirements, his claim for nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Entitlement to non-service connected pension benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


